Case 20-20562-JMM        Doc 21     Filed 12/22/20 Entered 12/22/20 15:58:47             Desc Main
                                   Document      Page 1 of 2

RYAN M. FAWCETT
SKINNER FAWCETT LLP
Attorneys at Law
P.O. Box 700, Boise, ID 83701-0700
250 W. Bobwhite Ct., Ste 240, Boise, ID 83706
Telephone: (208) 345-2663
Facsimile: (208) 345-2668
Bar No. 8337
Attorneys for IDAHO HOUSING AND FINANCE ASSOCIATION


                           UNITED STATES BANKRUPCTY COURT
                                   DISTRICT OF IDAHO

                                                  )      Case No. 20-20562-JMM
In the matter of                                  )      Ch. 7
                                                  )
CHELSEA P. KERN and SAMUEL J. KERN,               )      STIPULATION FOR ENTRY FOR
                                                  )      RELIEF FROM AUTOMATIC STAY
                       Debtors.                   )
                                                  )
                                                  )

       COME NOW the IDAHO HOUSING AND FINANCE ASSOCIATION fka IDAHO

HOUSING AGENCY (HomeLoanServ) (“IHA”), by and through its counsel of record, Ryan M.

Fawcett, of the firm Skinner Fawcett LLP; and the Chapter 7 Trustee, Ford Elsaesser and stipulate

as follows:

       1. IHA has moved for relief from the automatic stay, alleging a post-petition default in the

monthly installments for the months of July, 2019 through November, 2020 (Docket No. 15). The

parties previously stipulated to extend the time for the Trustee to inspect the Property and employ a

realtor to market and sell it while the automatic stay remained in effect until March 12, 2021

(Docket No. 18).

       2. The Trustee has inspected the Property and determined not to pursue a sale and allow

IHA’s foreclosure to proceed upon entry of an Order lifting stay.

       3. The parties agree that IHA may submit an Order lifting stay at this time.



STIPULATION RE RELIEF FROM AUTOMATIC STAY - PAGE 1
Case 20-20562-JMM        Doc 21    Filed 12/22/20 Entered 12/22/20 15:58:47            Desc Main
                                  Document      Page 2 of 2

       4. The parties agree that the Property shall remain property of the estate and in the event

the foreclosure sale results in surplus funds above the amount secured by valid liens on the

Property, IHA shall turn over such surplus funds to the Trustee.

       DATED this 22 day of December 2020.

                                     SKINNER FAWCETT LLP


                                                    /s/Ryan M. Fawcett
                                     Ryan M. Fawcett, of the Firm
                                     Attorneys for IDAHO HOUSING AND FINANCE
                                     ASSOCIATION


       DATED this 22 day of December , 2020.




                                                    /s/Ford Elsaesser
                                     Ford Elsaesser, Chapter 7 Trustee




STIPULATION RE RELIEF FROM AUTOMATIC STAY - PAGE 2
